Citation Nr: 0923720	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  05-40 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disability manifested by arthritis, rated as 20 percent 
disabling prior to June 24, 2005, and subsequently evaluated 
as 10 percent disabling.
        
2.  Entitlement to an increased rating for a right knee 
disability manifested by a posterior horn medial meniscus 
tear, currently evaluated as 20 percent disabling.

3.  Entitlement to an initial compensable rating for a donor 
site scar on the Veteran's left hip.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to 
September 1982.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2005 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in Atlanta, Georgia.
        
The Board notes that although additional medical evidence was 
submitted after the last supplemental statement of the case, 
in a February 2009 VA Form 21-4138, the Veteran waived his 
right to have this evidence reviewed in the first instance by 
the RO.

The Board finds there are several issues in need of referral 
to the RO.  At the February 2009 hearing, the Veteran stated 
he currently suffers from back and left knee problems that 
may be related to his service-connected right knee 
disability.  This issue is referred to the RO for appropriate 
action.  Also, in a January 2008 VA Form 21-4138, the Veteran 
stated he suffers from hypertension and depression as the 
result of his right knee disability.  This too is referred to 
the RO for appropriate action.  Finally, in an April 2006 
letter, the Veteran stated he suffers from impotence, muscle 
cramps, unusual fatigue and weakness, chest pains, difficulty 
breathing, and heartbeat changes as side effects of the 
medication required to treat his right knee disability.  This 
is further referred to the RO for action.  

The issue of entitlement to an initial increased rating for 
the Veteran's left hip scar, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to June 24, 2005, the Veteran's right knee 
disability was not manifested by flexion limited to 15 
degrees or by extension limited to 20 degrees.
        
2.  Since June 24, 2005, the Veteran's right knee disability 
has not been manifested by flexion limited to 30 degrees, or 
by extension limited to 15 degrees.
	
3.  The Veteran is in receipt of the maximum rating available 
for his right knee disability manifested by a posterior horn 
medial meniscus tear under the applicable diagnostic code. 

4.  Throughout the course of the appeal, the Veteran's right 
knee disability has not been manifested by subluxation or 
instability.


CONCLUSIONS OF LAW
	
1.  Prior to June 24, 2005, the criteria for a rating in 
excess of 20 percent for the Veteran's right knee disability 
manifested by arthritis were not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5210-5260, 5261 (2009).  

2.  Since June 24, 2005, the criteria for a rating in excess 
of 10 percent for the Veteran's right knee disability 
manifested by arthritis have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5210-5260, 5261 (2009).  

3.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 20 percent for the Veteran's right 
knee disability manifested by a posterior horn medial 
meniscus tear.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5258 
(2009).  
	
4.  Throughout the course of the appeal, the criteria for 
separate ratings for arthritis which causes limitation of 
motion and for instability of the right knee have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5299-5014, 5257, 
5260, 5261 (2009); VAOPGCPREC 23-97, VAOPGCPREC 9-98; 
VAOPGCPREC 9-04.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
Veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  
	
At the outset, the Board observes that an unappealed rating 
decision of May 1983 granted service connection for the 
Veteran's  right knee disability.  While the Veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established and an increase in the disability rating is at 
issue, it is a present level of disability that is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board notes that while the issue of the scars associated 
with the Veteran's knee disability would commonly be 
addressed, here, the Veteran has been already been awarded a 
separate evaluation in this regard.  In a September 2005 
rating decision, the Veteran was awarded a separate rating 
for the scar associated with his right knee disability.  The 
issue was inadvertently characterized as involving the 
Veteran's left knee, but this error was corrected in a 
November 2007 rating decision.  Neither the September 2005 
nor the November 2007 rating decisions have been appealed on 
this issue.  Thus, the Board does not have jurisdiction over 
the Veteran's right knee scar, and the scar will not be 
addressed by the decision below. 

It is noted that in the May 1983 rating decision, the Veteran 
was originally assigned a 10 percent rating for his right 
knee disability.  The rating was increased to 20 percent in 
March 1986.  In the September 2005 rating decision, rendered 
during the course of this appeal, the RO found the Veteran's 
knee disability was more appropriately evaluated as two 
separate disabilities.  One disability, manifested by 
arthritis, was rated under Diagnostic Code 5260 based on 
limitation of motion, and the other disability, manifested by 
a post horn medial meniscus tear, was rated under Diagnostic 
Code 5258.  The disability manifested by arthritis has been 
evaluated as 10 percent disabling since June 24, 2005, and 20 
percent disabling prior to that date.  The Board notes that 
while the Veteran's rating under DC 5260 was revised by way 
of the September 2005 rating decision, the overall combined 
rating was increased and as such, a true reduction was not 
implemented and the provisions of 38 C.R.R. §3.105(e) are not 
for application.  The disability manifested by a posterior 
horn medial meniscus tear has been rated as 20 percent 
disabling throughout the course of this appeal.  
	
The Veteran's right knee arthritis is rated under diagnostic 
code (DC) 5010, the code for traumatic arthritis, which rates 
under DC 5003, the code for degenerative arthritis.  DC 5003 
does not allow for a rating in excess of 10 percent unless 
two or more joints or joint groups are involved, but does 
provide for ratings based on limitation of motion.  There are 
two applicable diagnostic codes in this regard, DC 5260 for 
limitation of flexion, and DC 5261 for limitation of 
extension.  The criteria 


for rating based on limitation of flexion of the knee joint 
are set forth in Diagnostic Code 5260 which provides that a 
noncompensable rating is warranted where flexion of the knee 
is limited to 60 degrees.  A 10 percent rating is warranted 
where flexion is limited to 45 degrees.  A 20 percent rating 
is warranted where flexion is limited to 30 degrees.  A 30 
percent rating is warranted where flexion is limited to 15 
degrees.  Under Diagnostic Code 5261, a noncompensable rating 
is warranted where extension of the knee is limited to 5 
degrees.  A 10 percent rating is warranted where extension is 
limited to 10 degrees.  A 20 percent rating is warranted 
where extension is limited to 15 degrees.  A 30 percent 
rating is warranted where extension is limited to 20 degrees.  
A Veteran may potentially qualify to receive separate ratings 
for limitation of flexion and limitation of extension.  See 
VAOPGCPREC 9-04.

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
must be considered when assigning an evaluation for 
degenerative or traumatic arthritis. VAOPGCPREC 9-98.  

The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  The factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.



The Board finds that the Veteran's right knee disorder is not 
shown to have produced a limitation of either flexion or 
extension of sufficient severity to warrant even a 
compensable rating at any time during the appeal period.  The 
following measurements of flexion and extension have been 
obtained: flexion to 100 degrees and extension to -10 degrees 
at a November 2008 VA examination, flexion to 100 degrees and 
extension to 0 degrees in a January 2008 VA treatment record, 
flexion to 120 degrees and extension to 0 degrees at an April 
2007 VA examination,  flexion to 130 degrees and extension to 
0 degrees in a July 2007 VA treatment record, flexion to 110 
degrees and extension to 0 degrees in a January 2007 VA 
treatment record, flexion to 110 degrees and extension to 0 
degrees in a November 2006 VA treatment record, flexion to 
110 degrees and extension to 0 degrees in a September 2006 VA 
treatment record, flexion to 100 degrees in a May 2006 VA 
treatment record, flexion to 100 degrees and extension 
"complete" in an April 2005 VA treatment record, and 
flexion to 90 degrees and extension to -3 degrees in an April 
2005 VA treatment examination report.

In sum, flexion has not been shown to be limited to 30 
degrees since June 24, 2005, and was not shown to be limited 
to 15 degrees prior to that date.  Extension has not been 
shown to be limited to 15 degrees since June 24, 2005, and 
was not shown to be limited to 20 degrees prior to that date.  
As such, higher ratings are not justified based on actual 
ranges of motion.   

The Board has noted that a "claimant's painful motion may 
add to the actual limitation of motion so as to warrant a 
rating under DC 5260 or DC 5261."  VAOPGCPREC 9-98 (August 
14, 1998).  The Board does not find this to be the case here.  
While pain on motion has been documented, there has been no 
specified loss of motion due strictly to pain, fatigue, 
weakness, or lack of endurance found by any VA provider.  The 
November 2008 examiner stated that while the Veteran was in 
pain in the last ten to fifteen degrees of flexion, that 
motion appeared to actually improve on repetition.  The April 
2007 examiner found that while there was pain on motion, 
weakness, a lack of endurance, fatigue, and incoordination, 
there was no additional loss of motion due to these.  As 
such, the Board finds that current rating assigned adequately 
compensates him for any painful motion throughout the appeal 
period.  

The Board notes that separate compensable ratings may 
sometimes be assigned for a knee disorder if there is both 
instability under Diagnostic Code 5257, and arthritis which 
causes limitation of motion under Diagnostic Codes 5260 or 
5261.  In VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 
(1997), VA's General Counsel stated that when a knee disorder 
is rated under Diagnostic Code 5257 and a Veteran also has 
limitation of knee motion which at least meets the criteria 
for a 0 percent evaluation under Diagnostic Code 5260 or 
5261, separate evaluations may be assigned.  Under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257, a 10 percent rating is 
warranted for recurrent subluxation or lateral instability 
which is productive of slight impairment of the knee.  A 20 
percent rating is warranted for moderate impairment, and 30 
percent is assigned for severe impairment.

In this case there has been no evidence of subluxation or 
instability in the Veteran's right knee.  At the November 
2008 VA examination, the Veteran had a normal stability exam.  
The right knee was similarly determined to be stable at both 
the April 2007 and April 2005 VA examinations.  In VA 
treatment notes of January 2008, July 2007,  November 2006, 
September 2006, May 2006, and April 2005 the knee was noted 
as stable. As such, a separate rating for right knee 
instability is not warranted under DC 5257.

The Veteran is, however, in receipt of a separate 20 percent 
evaluation under DC 5258.  This is the maximum rating 
available under this code. As such, DC 5258 cannot provide 
the basis for an increase.  

The remainder of the diagnostic codes pertaining to the knee 
and leg also do not justify ratings higher than those 
currently assigned for the Veteran's knee.  Taking the 
remaining codes in numerical order, DC 5256 is not applicable 
because there is no ankylosis of the Veteran's knee.  The 
existence of ankylosis is not supported by the Veteran's 
ranges of motion as described above.  DC 5259 is not 
applicable to because it does not allow ratings in excess of 
10 percent.  DC 5262 has not been raised by the medical 
evidence, including by x-rays conducted in April 2007 or on 
MRI in June 2005.  DC 5263 is not applicable because it does 
not allow ratings in excess of 10 percent.  

In sum, the evidence of record shows that the manifestations 
of the Veteran's right knee disability has been consistent 
for rating purposes throughout the appeal period.  The Board 
finds that the ratings assigned adequately compensate him for 
the level of disability caused by the condition.  In reaching 
these decisions, the Board has considered the Veteran and his 
wife's lay statements that his knee disability is of such a 
severity that higher ratings are warranted.  However, the 
Veteran and wife, as a lay persons untrained in the field of 
medicine, are not competent to offer an opinion in this 
regard. See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
These arguments cannot provide a factual predicate upon which 
the compensation sought may be granted.  For all of the above 
reasons, the claims must be denied.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
February 2005, March 2007, and June 2007,  provided the 
Veteran with an explanation of the type of evidence necessary 
to substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The letters of June 
and March 2007 and a separate letter of March 2006 also 
provided the appellant with information concerning the 
evaluation and effective date that could be assigned should 
the claims be granted, pursuant to Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  VA has no outstanding duty to inform 
the Veteran that any additional information or evidence is 
needed.

Not all of the Veteran's duty-to-assist letter were provided 
before the adjudication of his claims.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claims were subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
Veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

The Board additionally calls attention to the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (January 
30, 2008), which pertains to increased rating claims.  In 
Vazquez-Flores, the Court found that, at a minimum, adequate 
VCAA notice requires that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect 


that worsening has on the claimant's employment and daily 
life; (2) if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  In 
this case, the RO provided the Veteran with a letter dated 
from May 2008 which fully complies with each of the four 
notice requirements of Vazquez.

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
post service treatment records have been obtained.  He has 
had a personal hearing before the Board.  He has been 
afforded VA examinations.  The Board does not have notice of 
any additional relevant evidence which is available but has 
not been 


obtained.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the Veteran's claims.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  


ORDER

An evaluation for the Veteran's right knee arthritis in 
excess of 20 percent prior to June 24, 2005, and in excess of 
10 percent therefrom, is denied.

An evaluation in excess of 20 percent for the Veteran's right 
knee disability manifested by a posterior horn medial 
meniscus tear is denied.


REMAND

The Board finds that the issue of entitlement to an initial 
increased rating for the Veteran's left hip scar has been 
properly developed for appeal.  The medical evidence shows 
that a skin graft was made from skin on the Veteran's left 
hip to aid with a surgical procedure on his right knee.  A 
scar on the Veteran's left hip resulted from this procedure.  
In a September 2005 rating decision, service connection was 
granted for this disability and a noncompensable rating was 
assigned.  The Veteran expressed his disagreement with this 
decision in a December 2005 VA Form 9 submitted for another 
issue.  In February 2009 a statement of the case was issued, 
and the Board finds that a substantive appeal was received in 
a February 2009 VA Form 21-4138.  In the February 2009 
statement, the Veteran requested a personal hearing in this 
matter which was held that same month

Accordingly, the case is REMANDED for the following action:

The duty to conduct a contemporaneous examination is 
triggered when the evidence indicates that there has been a 
material change in disability or that the current rating may 
be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381.  
Since the Veteran has testified that his disability has 
worsened since the September 2005 VA examination.  He claims 
that the scar is painful to the touch, that this skin dried, 
cracked, and bled.  

1.  Arrange for the Veteran to be scheduled for 
a VA examination to assess the current severity 
of his service-connected scar of the left hip.  
The claims folder must be made available to the 
examiner for review in conjunction with the 
examination and the examination report must 
state whether such review was accomplished.  
The examiner should specifically note the 
following:

a.  whether the scar is tender, superficial, 
unstable, poorly nourished, is productive of 
repeated ulceration or is painful on objective 
demonstration and whether it results in any 
limitation of function of the affected area (a 
superficial scar is one not associated with 
underlying soft tissue damage, and an unstable 
scar is one where, for any reason, there is 
frequent loss of covering of skin over the 
scar).  

b) the size (width and length) of each scar, 
and each disfiguring characteristic of the 
scarring should be specifically noted, 
considering that there are eight disfiguring 
characteristics, including scars of a certain 
size, changes in contour of the skin, adherence 
to underlying tissue, certain pigment changes, 
changes in skin texture, absence of underlying 
tissue of a certain dimension, and indurated 
and inflexible skin of a certain dimension.  

Photographs of all of the affected areas should 
be taken and associated with the examination 
report.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


